Citation Nr: 9904990	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal stems from a November 1996 rating decision of the 
RO that denied entitlement to service connection for 
peripheral neuropathy as secondary to exposure to herbicides 
(i.e. Agent Orange).

The Board of Veterans' Appeals (Board) notes that the veteran 
had previously been denied entitlement to service connection 
for a neurological condition, including spastic 
paraplegia/diplegia, in earlier rating decisions that are not 
on appeal.  The December 1996 rating decision represents the 
first actual denial of service connection for peripheral 
neuropathy, per se, and thus no new and material evidence is 
necessary to reopen the claim.  See generally, Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir 1996); Ashford v. Brown, 10 Vet. 
App. 120 (1997); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Nehmer v. United States Veterans Administration, 712 
F.Supp. 1404 (N.D. Cal. 1989) (voiding denials of service 
connection relating to Agent Orange exposure under a former 
regulation not applied to the claim in the present case).  
Rather, this is considered a new claim for a new disability.  
Moreover, the RO correctly applied the most recent changes in 
the presumptive regulations, discussed below, and thus this 
case is now ready for appellate review.  See also Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), 17 F.3d 368 (Fed. Cir. 
1994).

The veteran had indicated on his March 1997 VA Form 9 that he 
wished to have a hearing before the Board at a RO.  In a May 
1997 statement he changed his request so that he could have a 
hearing before a RO hearing officer instead.  The following 
month, however, he canceled the hearing request altogether, 
and indicated that he would like to reschedule the hearing 
for some time "after mid-Sept[ember] 1997."  In a July 1997 
letter, the RO confirmed the cancellation of the hearing, and 
requested the veteran notify the RO in the fall when he would 
be ready to reschedule the hearing.  The veteran never 
responded to this letter, nor did he respond to an October 
1997 letter again requesting whether he wished to reschedule.  
The March 1998 supplemental statement of the case notes that 
the veteran had not advised the RO that he wished to be 
rescheduled for a hearing, and no further pertinent response 
from the veteran following that supplemental statement is of 
record.  The Board finds, therefore, that the veteran has 
effectively withdrawn his hearing request and that this case 
may proceed.  38 C.F.R. §§ 20.702, 20.704.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether peripheral neuropathy was incurred in, or 
aggravated by, service--either directly, or as the result of 
Agent Orange exposure.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for peripheral neuropathy has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not, his 
appeal must fail.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that the 
veteran's claim of service connection for peripheral 
neuropathy is not well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Service medical records are entirely negative for peripheral 
neuropathy, and October 1970 separation examination reveals 
that he was normal neurologically.

VA records from January 1986, including an examination report 
pertaining to Agent Orange exposure, reveal that the veteran 
had spastic paraplegia and that syringomyelia was to be ruled 
out.  No findings, however, linked these neurological 
diagnoses with Agent Orange exposure or service.  Instead, it 
was indicated that the condition was probably hereditary.

A September 1996 VA record contains the diagnosis of 
peripheral neuropathy of undetermined cause.  Later that 
month, it was indicated that he had, inter alia, generalized 
sensorimotor neuropathy, not otherwise specified.  The 
following month, a VA record again indicates that there was 
unspecified idiopathic peripheral neuropathy.

The veteran was examined by the VA in June 1990, at which 
time an impression of probable familial spastic paraparesis 
was rendered.

The veteran has submitted private medical records from 
approximately April 1986 to December 1994, documenting 
various conditions including spastic paraplegia.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Presumptive provisions provide that if organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year of separation from service, such 
disease will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have one of certain specified disabilities to a 
compensable degree shall be presumed to have been exposed 
during that time to an herbicide agent, and such disability 
is presumed to have been incurred in service--unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.  The list of presumptive 
disabilities includes "acute and subacute peripheral 
neuropathy".  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

These presumptions, however, do not prevent a veteran from 
showing direct service incurrence of any disability.  
38 C.F.R. § 3.303(d).  Compare Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994) (a radiogenic disease not listed in the 
presumptive service provisions precluded service connection 
on a presumptive basis, but did not preclude service 
connection on a direct basis).  Thus, with credible medical 
evidence, a veteran can establish service connection for 
peripheral neuropathy as having been caused by Agent Orange 
exposure after the presumptive period, or even as having been 
incurred in service without evidence of Agent Orange 
exposure.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

The Board again notes that service connection has been denied 
for spastic paraplegia, and that the veteran has not placed 
that determination in appellate status.

There is no evidence in this case that peripheral neuropathy 
began in service since the veteran was normal neurologically 
at separation.  There is no evidence of peripheral neuropathy 
shown to a compensable degree within one year of service such 
that it could be presumed to have been incurred therein as an 
organic neurological disease.  There is also no evidence 
showing that the veteran had acute or subacute peripheral 
neuropathy that was transient, appearing within weeks or 
months of exposure to an herbicide agent, and resolving 
within two years of the date of onset.  Rather, peripheral 
neuropathy was not shown until 1996, over 25 years after 
separation from service.  Therefore, the presumption 
regarding Agent Orange exposure and acute and subacute 
peripheral neuropathy does not apply here either.  38 C.F.R. 
§§ 3.307, 3.309.

Without evidence that would fulfill the requirements of 
either the chronic disease presumption or the special 
presumption applying to Agent Orange exposure, to well ground 
his claim, the veteran would need a medical nexus linking his 
recent diagnosis of peripheral neuropathy to service.  There 
is no such evidence in this case.  The veteran asserted in 
his February 1997 notice of disagreement that VA physicians 
had told him that peripheral neuropathy does not normally 
appear until perhaps years later "after first contracted."  
Later in that document, he seems to imply that Agent Orange 
exposure is responsible for his condition.  The Board notes, 
however, all relevant VA records appear to have been obtained 
and there is no evidence that any VA physician ever linked 
Agent Orange exposure or any inservice onset to current 
peripheral neuropathy.  Aside from the fact that the veteran 
seems to confuse peripheral neuropathy with his spastic 
paraplegia, such lay statements about what a physician may 
have said are not probative evidence that can serve to well 
ground this claim.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); see King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
veteran has not submitted any evidence supporting his claim, 
and did not respond to an October 1997 RO request to obtain 
additional records from the Mayo Clinic that the veteran 
seemed to believe might support his claim.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  Stadin v. Brown, 8 Vet. App. 280, 284 (1995); see 
Robinette, supra; Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim and ties 
peripheral neuropathy to service.  Thus, this claim may not 
be considered well grounded and must, accordingly, be denied.  
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309; Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO did, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded it greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO to 
consider whether this claim is well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the issue in this case is not held to be well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 7 -


